{¶ 1} The United States District Court for the Northern District of Ohio, Western Division, has certified the following questions to us:
{¶ 2} “1. Does Ohio Revised Code § 3101.05(A), as a matter of statutory interpretation, require Social Security numbers from marriage license applicants who do not have a Social Security Number?
{¶ 3} “2. If question of law number one is answered affirmatively, is the State of Ohio’s requirement, under Ohio Revised Code § 3101.05(A), that both applicants for marriage licenses provide Social Security numbers as one of the grounds of eligibility to marry, unconstitutional as written or applied under the Due Process Clause of the Ohio Constitution, Article I, § 16?
{¶ 4} “3. If question of law number one is answered affirmatively and question of law number two negatively, is the State of Ohio’s requirement, under Ohio Revised Code § 3101.05(A), that both applicants for marriage licenses provide Social Security numbers as one of the grounds of eligibility to marry, *281unconstitutional as written or applied under the Equal Protection Clause of the Ohio Constitution, Article I, § 2?”
Advocates for Basic Legal Equality, Inc., Mark R. Heller, W. David Koeninger and Jeanne Deimling Johns, for petitioners.
Isaac, Brant, Ledman & Teetor, L.L.P., Mark Landes and John E. Vincent, for respondent Judge Paul Kutscher, Jr.
Julia R. Bates, Lucas County Prosecuting Attorney, and John A. Borell, Assistant Prosecuting Attorney, for respondent Judge Jack R. Puffenberger.
E. Dennis Muchnicki, for amici curiae ten Franklin County residents who are fearful of disclosing their names.
Richard R. Renner, for amicus curiae Hispanic Ministries of Tuscarawas County, Inc.
{¶ 5} The court answers no to certified question No. 1.
{¶ 6} The court declines to answer certified questions Nos. 2 and 3 in view of its answer to certified question No. 1.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.